DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “the inductor” in claim 1, lines 4-5, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that this refers back to the sheet-shaped inductor.
Regarding the limitation(s) “and whose material is an inorganic compound” in claim 1, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that this clause can be construed one or two ways: first, that it only modifies the second particles; i.e. ‘second particles having a generally flat shape and whose material is an inorganic compound’; or second, that it modifies both the first and second particles; i.e. ‘at least one kind of particle selected from the group consisting of a first particle … and a second particle …, wherein the at least one kind of particle is an inorganic compound.
Regarding the limitation(s) “generally spherical shape” in claim 1, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that ellipsoidal particles would be considered ‘generally spherical’ as well as some cubic shapes that are approximations of spherical (Applicants’ have no exact characterizing ‘sphericity’ value claimed, so the Examiner has given this term a fairly broad encompassing scope). I.e. all dimensions are generally equal.
Regarding the limitation(s) “generally flat shape” in claim 1, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that acicular particles, tabular particles, disks, etc. all would read on ‘generally flat shape’. I.e. one dimension is substantially smaller than the others.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference Habu et al. (EP 2963094 A1) in view of one or both of Gibu (U.S. Patent App. No. 2021/0098185 A1) and/or Park et al. (U.S. Patent App. No. 2017/0309388 A1).
Regarding claim 1, Habu et al. disclose a laminated sheet comprising a sheet-shaped inductor (Figures and also see discussion of this document in the Background section of the present Application) including a plurality of wirings (elements 3) and a magnetic layer (element 2) embedding the plurality of wirings, wherein the magnetic layer includes a binder (see Example 1 – bisphenol A epoxy thermoset) and a magnetic particle having a generally flat shape and whose material is a metal (Example 1 – flat Fe-Si-Al metal alloy).
Habu et al. fail to disclose a ‘processing stability layer’ meeting the claimed limitations.
However, Gibu teaches a similar inductor device wherein a layer positioned on at least one surface in the thickness direction (Figures, element 35) is formed of a resin and conductive filler particles (Paragraphs 0025 – 0035).  Gibu is silent with regard to the shape of the particles, but illustrates them as spherical (see Figure 4).  Gibu also teaches that the particles can be compounds of Cu, Ag, etc., which read on the claimed limitation of “inorganic compound” should it also apply to the first particles.  The Examiner also takes Official Notice that the use spherical, flat, and ellipsoidal particles in inductors (albeit usually as the magnetic material) is well established in the art and selection among appropriate shapes for the filler particles would have been a matter of routine optimization for a skilled artisan1.  As such, the Examiner deems that the various shapes of the particles in the ‘processing stability layer’ are known functional equivalents in suitable inorganic particle shapes conventionally used in inductors.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, spherical, ellipsoidal, flat, etc. are all functional equivalents in the field of known shapes used for filler (magnetic or non-magnetic) particles in a wide variety of fields, including inductors.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the limitation(s) “as an optical component”, this limitation is an intended use limitation(s) and is not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, any filler particle, magnetic or not, can be considered an ‘optical component’ since they will have some color, index of refraction effect, etc.
In addition, Park et al. disclose an inductor wherein the core magnetic portion is actually formed of several distinct portions, including wherein each portion comprises substantially the same resin (epoxy as taught in Habu et al., as well as in Park et al. Paragraphs 0050 – 0057) and magnetic material (e.g. the flat powder utilized in Habu et al.), with only a difference in other components between the distinct layers; noting specifically that the additional layers are on the core ‘in a thickness direction’ (see Figure 2).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Habu et al. to either include a separate processing stability layer that comprises non-magnetic, conductive particles in a thermoset resin in a position meeting the claimed limitations as taught by Gibu, or to include a distinct and separate magnetic processing stability layer that comprises magnetic particles in a thermoset resin in a position meeting the claimed limitations as taught by Park et al., since such a structure can possess high close-contact strength between the element body an a mounting surface (Gibu, Paragraph 0007) and/or controlled hardening shrinkage (Park et al., Paragraph 0010).
Regarding claim 3, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the Ra of one surface in the thickness direction through routine experimentation, especially given the teaching in Gibu regarding the desire to tailor the Ra values at various locations, including the exterior surfaces, to values meeting the claimed magnitude (see entire disclosure, but especially claims 11 – 14).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Habu et al. in view of Gibu and/or Park et al. as applied above, and further in view of Matsuura (U.S. Patent App. No. 2019/0392978 A1).
Habu et al., Gibu and Park et al. are relied upon as described above.
None of the above disclose the specific testing conditions to control the response of change of permeability due to corrosion effects (effectively).
However, Matsuura teaches that a skilled artisan is clearly cognizant of the change in magnetic properties, including the change in permeability in inductors due to corrosion effects/oxidation effects and that it is well established that one wants to minimize (i.e. reduce to 0%) any change in magnetic properties, regardless of the measurement techniques employed (Matsuura, at least Paragraph 0105).  While Matsuura fails to teach the specific in-House developed characterizing tests claimed by Applicants, they all essentially seek to characterize the inductor in the following manner: the magnetic properties do not change due to exterior corrosive/oxidative conditions. This concept is recognized by the prior art, as exemplified by Matsuura, and – as such – the Examiner deems that the claimed characterization methods are necessarily rendered obvious as 0% change in magnetic properties across all testing conditions is the desired goal.
That being said, the Examiner acknowledges that Applicants’ may be able to present evidence that by using a specific choice of materials, thickness values, etc. for the magnetic layer and processing stability layer, they are able to achieve an unexpected improvement in change in permeability versus inductors that have magnetic layers and processing stability layers outside the specific properties required.  However, no such evidence has been presently made of record.  Specifically, Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).  In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Habu et al. in view of Gibu and/or Park et al. to control the rate of change of permeability regardless of how measured to be 0% as taught by Matsuura, as it is clearly recognized in the art that one desires uniform and constant performance of the inductor regardless of the conditions under which it must operate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 13, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 For support of the Examiner’s position of Official Notice, see cited, but not applied, pertinent prior art drawn to Matsuura (‘978 A1) and Maede et al. (‘967 A1).